On Rehearing.
(May 14, 1901.)
SHELBY, Circuit Judge.
Tire case of Wallace v. Berry, 83 Tex. 328, 18 S. W. 595, we think, has no application here. It did not involve a question of boundary. In that case it was held that the declarations of a grantor by deed absolute, remaining in possession, were not admissible to show that the deed was a mortgage. That was the point decided. The court said such declarations were not admissible for any purpose “bearing on the question of title.” That case surely cannot be considered as overruling the previous cases *334bolding that the declarations of one in possession are admissible on the question of the boundaries of the tract held by him. Wharton distinguishes between the two classes of cases, saying, in section 262, that declarations of a party taking possession of land are admissible as to the boundaries,” and, in section 1101, that declarations of a person in possession of land “in support of his own title are inadmissible.” Whart. Ev. §§ 262, 1101. In the opinion handed down we quoted from Welder v. Hunt, 34 Tex. 44, 48, this expression, referring to declarations as to boundaries: “We might hesitate to go so far as to admit the declarations of an interested party.” That case was decided before the passage of the act of May 19, 1871, that made parties and persons interested in the suit competent witnesses. Acts Tex. (21st Sess.) pt. 2, p. 108. The expression quoted shows that the court would hesitate to exclude such declarations, even before the passage of the statute. The incompetency as witnesses of parties and persons who are interested will account for many similar expressions in the older American cases. The reason for excluding declarations as to boundaries made by a deceased person, who was a party or interested in the case, was that, if he were alive and present, and his interest continued as at the time the declarations were made, he would not be allowed to testify. Now, when the parties and witnesses having interest are permitted to testify, there can be no logical reason for excluding the declardtions, if Otherwise admissible, because of such interest. The fact that Keuehler pointed out the loose pile of stone placed there when the survey was made was admitted in evidence without objection. It was an act, and not hearsay. No tenable objection could be made to proof of the act. A remark made by him relevant to the question of boundary, while so pointing out the object, is a part of his act. Whart. Ev. § 262. Even before the statutes making parties and persons interested competent witnesses, the rule was that self-serving declarations were admissible as a part of a transaction into which they immediately entered. Whart. Ev. § 1102. The objection that the rule, as applied in this case, will permit a litigant to make evidence for himself, is not well taken. When such declarations are admitted as a part of the-res gestge, the usual limitations should always be applied, limiting the admissibility of the declarations to such as accompany and become parts of an act admissible in evidence. When admitted under the rule relating to boundaries, they are admissible, under the Texas cases, only when the declarant is dead, or not obtainable as a witness. It is not probable that such declarations would be made with self-serving premeditation, to be used as evidence after the death of the declarant. The fact that the de-clarant must die, or at least become unobtainable as a witness, to make his declarations admissible, prevents the rule being dangerous to the property interests of his adversary. We think the declarations objected to are admissible in evidence, and the application for a rehearing must be denied.